DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ANTHONY LAVERNE HILL,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-4227

                               [May 20, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marc H. Gold, Judge;
L.T. Case No. 99-22688 CF10A.

   Anthony Laverne Hill, Doral, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Mendenhall v. State, 48 So. 3d 740, 748 (Fla. 2010).
Compare Levine v. State, 39 Fla. L. Weekly D2161 (Fla. 4th DCA Oct. 15,
2014) (certifying conflict with Kelly v. State, 137 So. 3d 2 (Fla. 1st DCA
2014), petition for review granted, No. SC14-916, 2014 WL 5093407 (Fla.
Oct. 7, 2014)).

TAYLOR, CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.